Case: 11-30638     Document: 00511923553         Page: 1     Date Filed: 07/17/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           July 17, 2012

                                       No. 11-30638                        Lyle W. Cayce
                                                                                Clerk

EDITH VILLARRUBIA, wife of/and; JOHN G. VILLARRUBIA,

                                                  Plaintiffs - Appellants
v.


ENCOMPASS INDEMNITY COMPANY,

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:10-CV-734


Before JOLLY, HIGGINBOTHAM, and DENNIS, Circuit Judges.
PER CURIAM:*
        Edith and John Villarrubia appeal the district court’s grant of summary
judgment to Encompass Indemnity Company on the Villarrubias’ insurance
claim. After thoroughly reviewing the record and considering the arguments
presented both in the briefs and at oral argument, our de novo review convinces
us that the district court correctly decided the summary judgment motion in all
particulars. Accordingly, we affirm the judgment of the district court essentially


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-30638   Document: 00511923553   Page: 2   Date Filed: 07/17/2012



                               No. 11-30638

for the reasons stated in its Order and Reasons for Summary Judgment issued
May 18, 2011.
     AFFIRMED.




                                    2